Order entered May 13, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00108-CV

                        CHARLES R. ALLEN, ET AL., Appellants

                                              V.

                             STATE FARM LLOYDS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-02015-B

                                          ORDER
       We GRANT appellants’ May 10, 2016 unopposed second motion for an extension of

time to file a brief and extend the time to JUNE 22, 2016. No further extension will be granted

absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE